DETAILED ACTION
	Claims 1-10, 12 and 15-16 are present.  Claim 3 remains withdrawn.
	All objections and rejections stated in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05(b)(I) provides the following guidance: Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." . . . “If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.”
Claim 5 recites an enzyme that “has a high resistance to H2O2.”  “[H]as a high resistance” is understood as recitation of a property with an absolute and numerically quantifiable minimum value.  The specification, page 13, last paragraph, states “the enzyme is a modified enzyme, which has a high resistance to reactive compounds, e.g., to H2O2.” However, the specification does not provide any objective measure regarding what magnitude of resistance is “high resistance” as to ascertain the scope of the claim.  
Claim 5 recites the limitation ”the corresponding gene sequence" line 2.  There is insufficient antecedent basis for this limitation in the claim.
	While claim 5 recites a method, recitation of the “at least one enzyme is a modified by gene mutation of the corresponding gene sequence” is interpreted as being a product-by-process used within the recited method.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).
	Since the recited enzyme is 1) not itself a polynucleotide, and 2) not required to be made by any particular method or specific corresponding gene, the recited “the corresponding gene” has 1) no literal antecedent basis in the claims, and 2) does not have inherent antecedent basis in any previously recited claim elements including “the at least one enzyme.”  For example, if “the at least one enzyme” has identity to Agrocybe aegerita (AaeUPO) as described by Horst et al. (Electro-enzymatic hydroxylation of ethylbenzene by the evolved unspecific peroxygenase of Agrocybe aegerita, J. Mol. Catal. B: Enzymatic 133 (2016): S137-42) (see IDS), discussed below, “the corresponding gene” can be any of the following described in Molina-Espeja et al. (Directed Evolution of Unspecific Peroxygenase from Agrocybe aegerita, Applied Env. Microbiol. 80 (2014): 3496-3507), Fig. 1:
A gene encoding “parent” UPO1;
A gene encoding UPO1 with substitution F311L and I248V;
A gene encoding UPO1 with substitution L67F;
Or a gene with no relationship to UPO1.
Claim 12 contains the trademark/trade name Trolox (Reg. No. 0929678).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific chemical compound and, accordingly, the identification/description is indefinite. Although Reg. No. 0929678 may be expired, Trolox is nevertheless considered to be a trade name rather than a trivial chemical name. Claim 12 is indefinite for these reasons.  It is noted that ebselen appears to be a generic drug name and therefore not a trademark or tradename.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. (Electro-enzymatic hydroxylation of ethylbenzene by the evolved unspecific peroxygenase of Agrocybe aegerita, J. Mol. Catal. B: Enzymatic 133 (2016): S137-42) (see IDS) further in view of Sears et al. (Measurement of hydrogen peroxide concentrations in plasma activated media, 22nd International Symposium on Plasma Chemistry, 2015) and Zhang et al. (Effects and Mechanism of Atmospheric-Pressure Dielectric Barrier Discharge Cold Plasma on Lactate Dehydrogenase (LDH) Enzyme, Sci. Reports 5 (2015): 10031 as evidenced by Molina-Espeja et al. (Directed Evolution of Unspecific Peroxygenase from Agrocybe aegerita, Applied Env. Microbiol. 80 (2014): 3496-3507) and applicant’s admission.
Horst et al., abstract, teach:
The unspecific peroxygenase from the fungus Agrocybe aegerita (AaeUPO) [a peroxidase as recited in claim 11] is an up-and-coming biocatalyst that is able to perform specific oxyfunctionalizations of various substrates. Due to inactivation at excess concentrations of its co-substrate H2O2, AaeUPO’s technical application is still limited. This study aims to promote catalyst efficiency via electrochemical in situ supply of H2O2, using an evolved variant of AaeUPO on the example of ethylbenzene hydroxylation. Total turnover numbers of up to 400,000 molproduct molAaeUPO−1 and space-time-yields of up to 25 g L−1 d−1 were achieved in the electro-enzymatic system. These numbers are in the upper range of published data. The presented system stands out by its very high atom economy. Thus, combining electrochemistry and biocatalysis is one step closer towards the first application of peroxygenases in an industrial process.
“To date, AaeUPO appears to be the closest to the above-described conditions for an ideal catalyst for C-H bond oxyfunctionalization of short- and medium-chain alkanes. Nevertheless, the technical application is still limited i.a. due to instabilities at excess concentrations of H2O2. The so-called suicide inactivation is not yet fully understood. It is known that in peroxidases compound II (the second catalytic intermediate of the enzyme) can react with a second peroxide molecule, so that compound III is formed. Compound III is an iron (III) superoxide radical complex that can cause heme bleaching and/or protein damage due to the interaction with reactive oxygen species that are generated.” Horst et al., pages 1381-82.
“Several approaches to circumvent enzyme inactivation by H2O2 have been published. Presently, the majority of publications concerning this matter addresses rather the adjustment of process conditions than the engineering of the protein itself. H2O2 concentrations need to be kept at a constantly low level, which still allows good productivity. Since a simple feed of H2O2 solution causes volume increase and locally high H2O2-concentrations, various in situ H2O2 formation methods have been developed.” Horst et al., pages 1382, left column.
“The most common approach is to use glucose oxidase. In this system, glucose is oxidized by glucose oxidase to obtain H2O2. Indeed, this system is functional at bench-scale, however, the implementation in industrial processes is fairly improbable.” Horst et al., pages 1382, left column.
“In this study, we combined the evolved unspecific peroxygenase AaeUPO with electrochemical H2O2 supply, for the first time. To avoid solubility and diffusivity problems as well as costly aeration, we selected a carbon-based gas diffusion electrode (GDE) as working electrode. To be able to rank the electro-enzymatic system regarding catalyst efficiency, we chose the hydroxylation of ethylbenzene into 1-phenethyl alcohol as a model reaction, since there exist publications which can serve as benchmarks.” Horst et al., pages 1382, left column.
Horst et al., section 2.3, reports the oxidation/hydroxylation of ethylbenzene with AaeUPO performed in a 30 mL volume of 100 mM potassium phosphate buffer, pH 7.0 including 900 µL of acetone (a solvent), which is an aqueous buffer having a pH falling within the range recited in claim 6.
In view of the above, Horst et al. teach a method for enzymatically oxidizing/hydroxylating an organic compound being ethylbenzene (an aromatic hydrocarbon as recited in claim 10) by treating an aqueous liquid containing AaeUPO with a carbon-based gas diffusion electrode (GDE) as working electrode to produce and obtain an aqueous liquid containing H2O2  and to form by enzymatic oxidation with AaeUPO 1-phenethyl alcohol as an enzymatically oxidized/hydroxylated organic compound from ethylbenzene.
However, Horst et al. do not teach treatment of an aqueous liquid containing AaeUPO and ethylbenzene with a plasma device to produce H2O2 in the aqueous liquid wherein such H2O2 is utilized as a substrate by AaeUPO to produce 1-phenylethyl alcohol by enzymatic oxidation of ethylbenzene as a substrate wherein the plasma device is a dielectric barrier discharge device.
As taught by Horst et al., the in situ production of H2O2 “kept at constant low level” is desirable for performance of the hydroxylation of ethylbenzene by AaeUPO as taught by Horst et al.  Horst et al. demonstrate the in situ production of H2O2 by operation of an electrode to produce H2O2 directly from oxygen as shown in Figs. 1 and 2 of Horst et al.
However, other methods for producing H2O2 in situ from molecular oxygen to provide H2O2 as a substrate for an enzymatic peroxidase reaction are known and taught in the prior art.
 Sears et al., page 1, left column, teach that “Low temperature plasma generated in oxygen or air containing environments produces various chemically reactive species such as OH, O2-, NO, and O that are known to have biological implications. However, these species have short lifetimes and do not penetrate deep in liquid media. On the other hand, they can interact with the liquid to generate relatively stable long lived species inside the volume of the liquid. One such reactive species is hydrogen peroxide (H2O2).”
“In this paper we report on the use of Amplex red hydrogen peroxide/peroxidase assay kit to measure hydrogen peroxide concentrations created by the plasma pencil used on Minimum Essential Medium, MEM. Voltage pulses with amplitudes ranging from 5 kV to 9 kV [falling within the voltage range recited in claim 9] at constant pulse width were used to drive the plasma pencil [i.e. a plasma device]. MEM was exposed to the plasma for various exposure times ranging from 0 to 4 minutes [wherein 4 minutes is within the time range recited in claim 8]. After application of the Amplex red assay a microplate reader was used to measure fluorescence. The excitation wavelength was 544 nm while the fluorescence emission was detected at a wavelength of 590 nm. The results indicate that the concentration of hydrogen peroxide generated in the MEM reaches a saturation value (around 28 μM) in less than 1 min and the onset of saturation gets shorter for higher voltages.” Sears et al., page 1, left column. 
“The pulse generator was kept at a constant frequency of 5 kHz and constant pulse width of 1 µs,” wherein 5 kHz (5000 Hz) falls with the frequency range recited in claim 9.  Sears et al., page 2, left column. 
	After exposure of MEM (an aqueous liquid) to plasma, the concentration of hydrogen peroxide produced is measured by an “Amplex red hydrogen peroxide assay kit” wherein horseradish peroxidase oxidizes Ample red (a fluorescence reagent). “When Amplex red is used, the Amplex red is oxidized by the hydrogen peroxide when horseradish peroxide (HRP) is also present. This combination creates resorufin, a highly colored compound that can be detected using different methods. One is colorimetric which can detect resorufin using absorption at 570 nm. Another is by fluorescence which can detect resorufin using emission around 585 nm and excitation around 570 nm. In this work, to record the fluorescent light intensity a microplate reader (BMG Labtech FLUOstar) was used with an excitation wavelength of 544 nm. The fluorescence was collected at a wavelength of 590 nm. In this assay the intensity of the fluorescence is typically proportional to the concentration of hydrogen peroxide.” Sears et al., page 1, right column.
	With reference to Table 1 and Fig. 4 of Sears et al., Sears et al. report the production of about 23 to about 29 µM H2O2 with exposure time of 1, 2 or 4 minutes upon exposure of plasma as described to a 24 well plate having 500 µL of MEM per well as shown in Fig. 2 of Sears et al. and related text.  Sears et al., page 2, left column.
Horst et al. do not teach treatment of an aqueous liquid containing AaeUPO and ethylbenzene with a plasma device (that is a dielectric barrier device) to produce H2O2 in the aqueous liquid wherein such H2O2 is utilized as a substrate by AaeUPO to produce 1-phenylethyl alcohol by enzymatic oxidation of ethylbenzene as a substrate.
	As discussed, Horst et al. teach that it is advantageous to produce low concentrations of H2O2 in situ to serve as a co-substrate for oxidations catalyzed by AaeUPO.  Horst et al., Fig. 3 and 4A, report 1-penylethyl alcohol production with electrochemical production of H2O2 at about 5 mM/h (5 mA cm-2 current density); however, Horst et al. do not report the accumulated concentration of H2O2 in the reaction mixture.  However, Horst et al., page S139, right column, report that “H2O2 should be immediately consumed by the enzyme in the electro-enzymatic setup.”  The preceding is considered to be a teaching that no particularly high concentration of H2O2 is required for the enzymatic reaction taught by Horst et al. wherein Horst et al. otherwise teach that a low concentration of H2O2 is desirable.
	In view of the above, at the time of filing an ordinarily skilled artisan would have been motivated to apply any in situ method for producing low concentrations of H2O2 in an aqueous medium buffer or buffer to drive the enzymatic reaction taught by Horst et al. including the use of a plasma device as taught by Sears et al. to produce H2O2.  In particular, Sears et al. affirmatively teach that H2O2 produced using the plasma device taught therein can be utilized as a substrate for an enzymatic reaction catalyzed by horseradish peroxidase such that Sears et al. establishes the principle of H2O2 produced in an aqueous liquid exposed to an atmospheric plasma can be utilized as an enzyme substrate.  Horst et al. teach that in situ production of H2O2 that 1) produces low concentrations of H2O2 (Sears et al. reporting production of less than 30 µM H2O2) and 2) does not require addition of volume that would dilute the reaction are beneficial wherein Sears et al. teach the use of a plasma device that achieves both of these goals.  Further, Sears et al. teach the production of H2O2 in a small volume on a plate (500 µL) whereas the electrode taught by Horst et al. are employed in a 30 mL reaction volume under an experimental setup that needs to accommodate two electrodes.  See Horst et al., sections 2.2 and 2.3.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to employ a plasma device for in situ production of H2O2 to drive the enzymatic reaction taught by Horst et al. to achieve any of the advantages of 1) H2O2 production without addition of volume, 2) production of low concentrations of H2O2 (i.e. reduction of high local concentrations due to addition of a concentrated H2O2 solution, and/or 3) in situ H2O2 production in small volumes that is particularly advantageous for screening substrates and reaction conditions.
Regarding recitation that the plasma device is specifically a dielectric barrier discharge device, Zhang et al. teach an atmospheric-pressure plasma device as shown in Fig. 1 of Zhang et al. used to treat a one mL volume of solution containing lactate dehydrogenase enzyme.  Zhang et al., page 9 (Materials and methods).  Hydrogen peroxide concentration increased from 0.077 mg/L to 158.8 mg/L upon plasma exposure time of 300 s (5 minutes) wherein 158.8 mg/L H2O2 is about 4.6 mM based upon a molecular weight of 34.01477 g/mol for hydrogen peroxide.  Zhang et al., page 3 (Concentration of RS).
Horst et al. and Sears et al. do not directly teach a H2O2 concentration in the range of 0.05 to 5 mM as recited in claim 7 or the same produced with a dielectric barrier devices as recited in claim 1.  However, if a higher concentration of H2O2 is required to efficiently drive the enzymatic reaction as taught by Horst et al., other plasma devices are taught in the prior art that can produce higher concentrations of H2O2 in situ in small volumes (e.g. 1 mL) such as the plasma device taught in Fig. 1 of Zhang et al.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to employ a plasma device sufficient to produce a needed or required amount of H2O2 for the enzymatic reaction taught by Horst et al. including the plasma device taught by Zhang et al. capable of producing about 4.6 mM H2O2.  As demonstrated by Sears et al., the amount of H2O2 produced by a plasma device can be adjusted by changing operating voltage and/or exposure time to plasma.  As such, an ordinarily skilled artisan at the time of filing can recognize that plasma devices taught by Sears et al. and Zhang et al. can be employed to produce a range of H2O2 (from tens of micromolar to about 4.6 mM) as to advantageously optimize the desired low concentration of H2O2 taught to be advantageous by Horst et al. for the enzymatic reaction catalyzed by AaeUPO as taught by Horst et al.
That is, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A).  As discussed, Horst et al. teach the requirement to produce a low in situ concentration of H2O2.  In view of Horst et al. teaching the general condition that a concentration of H2O2 is required, an ordinarily skilled artisan at the time of filing would have been motivated to discover the optimum or workable ranges of H2O2 concentration by routine experimentation to optimize the oxidation of ethylbenzene as taught by Horst et al.
It is further noted that the dielectric barrier discharge device taught by Zhang et al. is operated such that the “non-thermal DBD plasma was generated at voltage of 14 kV (peak to peak) at a frequency of 24 kHz with a discharge power density of about 1W/cm2,” wherein at least the voltage falls within the range of voltage recited in claim 9. Zhang et al., page 9.  Zhang et al., Fig. 15, the plasma treatment time reported includes the range of 60 seconds (1 minute) to 300 seconds (5 minutes) that falls within the range recited in claim 8.
Regarding claim 2, as prior discussed, Horst et al., page S139, right column, report that “H2O2 should be immediately consumed by the enzyme in the electro-enzymatic setup.”  As such, upon AaeUPO utilizing a portion or all of H2O2 produced from, for example, 1 minute exposure to plasma, an ordinarily skilled artisan at the time of filing would be motivated to apply the plasma device again to produce more H2O2 such that the enzymatic reaction can continue which constitutes running a plasma device discontinuously as recited in claim 2.
	Regarding claim 5, the AaeUPO employed by Horst et al. is an “evolved unspecific peroxygenase AaeUPO” as described in reference 21 of Horst et al. that is Molina-Espeja et al. Horst et al., page S138, left column.  Molina-Espeja et al., abstract, describe “we subjected the Agrocybe aegerita UPO1-encoding gene to directed evolution in Saccharomyces cerevisiae” wherein “9 mutations were introduced that resulted in a 3,250-fold total activity improvement with no alteration in protein stability.” As such, the evolved unspecific peroxygenase AaeUPO taught by Horst et al. is a “modified” enzyme “by gene mutation of the corresponding gene sequence” having 9 mutations relative to the UPO subjected to directed evolution as described by Molina-Espeja et al. Regarding recitation in claim 5 that a modified enzyme has “a high resistance to H2O2,” the rejection under 35 U.S.C. 112(b) above are incorporated herein by reference.  As stated above, the metes and bounds of “high resistance to reactive H2O2” is unclear.  However, applicant in remarks dated 03/25/2022 applicant states “Applicant elects UPO from the fungus Agrocybe aegerita as the species of enzyme” and “Applicant notes that the elected enzyme is an optional embodiment in claim 5.”  As such, applicant is understood as stating that UPO from the fungus Agrocybe aegerita (i.e. AaeUPO) is understood to be within the scope of having “high resistance to reactive species” as prior recited in claim 5 including having high resistance to H2O2 as presently recited in claim 5 such that it appears that the evolved AaeUPO taught by Horst et al.  Further, Horst et al. show the successful use of the evolved AaeUPO in a reaction system employing H2O2 (a reactive species) which further evidences that the evolved AaeUPO taught by AaeUPO is within the broadest reasonable interpretation of having high resistance to H2O2 as recited in claim 5.
	Regarding claim 12, as discussed, Sears et al., page 1, “Low temperature plasma generated in oxygen or air containing environments produces various chemically reactive species such as OH, O2-, NO, and O.”  Similarly, Zhang et al. teach the “DBD plasma produces a variety of ions and free radicals in the gas phase. These active ions and free radicals react with water and produce various biologically active reactive species (RS) in the liquid phase such as ones with a long lifetime including hydrogen peroxide (H2O2), ozone (O3), and nitrate ion (NO3−) as well as short-lived RS including hydroxyl radical (OH−), superoxide (O2−), and singlet oxygen. Zhang et al., page 3.  As such, Sears et al. and Zhang et al. teach that an aqueous media/liquid treated with plasma including from a dielectric barrier device contains, inter alia, some amount of hydroxyl radical (OH−), superoxide (O2−), and singlet oxygen.

Claim(s) 1, 2, 4-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al., Sears et al. and Zhang et al. as applied to claims 1, 2, 5-10, 12 and 16 above, and further in view of  Bormann et al. (Specific oxyfunctionalisations catalyzed by peroxygenases, Catalysis Sci. Technol. 5 (2015): 2038) as evidenced by Molina-Espeja et al. (Directed Evolution of Unspecific Peroxygenase from Agrocybe aegerita, Applied Env. Microbiol. 80 (2014): 3496-3507) and applicant’s admission.
Regarding claim 4, Horst et al., Sears et al. and Zhang et al. do not directly teach immobilization of AaeUPO. Bormann et al. reviews the application of peroxygenases for enzyme-catalyzed oxyfunctionalization including by “UPO from A. aegerita (AaeUPO).” Horst et al., page 2041, right column, and abstract.  Bormann et al., page 2042, right column, teach “Immobilization of peroxygenases has been evaluated manifold to increase their stability. For example covalent immobilization of CfuCPO to glass, hydrophilic polymers, mesoporous silica, ferromagnetic magnetic beads, chitosan membranes, on agarose gels, as cross-linked enzyme aggregates, or encapsulation in PEG-doped silica matrices, have been evaluated.” 
	As such, Bormann et al. teach that it is known in the art to immobilize peroxygenases to increase stability and for other purposes.  As such, at the time of filing, an ordinarily skilled artisan would have been motivated to immobilize AaeUPO as taught by Horst et al. on any of the media reviewed by Bormann et al. (e.g. glass, hydrophilic polymers, mesoporous silica, ferromagnetic magnetic beads, chitosan membranes, on agarose gels, etc.) since immobilization is a known technique for potentially improving the stability of peroxygenase enzymes which is advantageous.

Claim(s) 1, 2, 5-10, 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al., Sears et al. and Zhang et al. as applied to claims 1, 2, 5-10, 12 and 16 above, and further in view of Molina-Espeja et al. (Directed Evolution of Unspecific Peroxygenase from Agrocybe aegerita, Applied Env. Microbiol. 80 (2014): 3496-3507) as evidenced by and applicant’s admission.
Regarding claim 15, Horst et al. teach a reaction mixture including acetone as a cosolvent: “Reaction mixtures (Vtotal = 30 mL) contained 50 nM evolved AaeUPO (i.e. 0.3 U mL−1), 100 mM potassium phosphate buffer pH 7.0 (KPi pH 7) and 900 µL acetone plus 500 L ethylbenzene as a second phase.” Zhang et al., section 2.3  However, Horst et al., Sears et al. and Zhang et al. do not teach that the cosolvent is dimethyl sulfoxide.
As discussed above, Molina-Espeja et al. teach the AaeUPO employed by Horst et al. “The presence of organic cosolvents is required for many of the transformations mediated by UPO. The activity and stability of wtUPO and the PaDa-I mutant were evaluated in the presence of high concentrations of cosolvents with different polarities. . . . Regardless of the enzyme tested, activity was reduced drastically in the presence of increasing concentrations of cosolvents in the following order: ethanol > DMSO > acetonitrile (ACN) ~ methanol > acetone. Activities in cosolvents were estimated by measuring the concentration of cosolvent at which the enzyme shows 50% of the corresponding activity in buffer (C50). The strongest activity was observed in acetone (C50, 10 to 12%) and the weakest in ethanol and DMSO (C50, ~2%).” Molina-Espeja et al., page 3502, left column.
As shown in Fig. 3 of Horst et al., the reaction mixture taught by Horst et al. contains 3% acetone, which explained by Molina-Espeja et al. is present as “required for many of the transformations mediated by UPO.” Horst et al. However, Molina-Espeja et al. teach that other cosolvents are commonly used with AaeUPO including dimethyl sulfoxide (DMSO).  Although Molina-Espeja et al. indicate that DMSO is more inhibitory than acetone with regards to the activity of AaeUPO, regardless at the time of filing it would have been obvious to use any of the cosolvents taught by Molina-Espeja et al. to be of interest for as a cosolvent for reactions catalyzed by AaeUPO including any of ethanol, DMSO, acetonitrile and methanol, since Molina-Espeja et al. expressly each that such cosolvents may be used with AaeUPO. 
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1), Horst et al. teach the use of acetone in connection with reactions catalyzed by AaeUPO. (2).  Molina-Espeja et al. teach that dimethyl sulfoxide (DMSO) is a known cosolvent for use with reactions catalyzed by AaeUPO. (3) An ordinarily skilled artisan at the time of filing could have substituted, or added to, the acetone taught by Horst et al. with DMSO with an expectation of success of properly functioning as a cosolvent for reactions catalyzed by AaeUPO.  Although Molina-Espeja et al. teach that DMSO is more inhibitory than acetone, Molina-Espeja et al. nevertheless teach that small amounts of DMSO can be used with an expectation of success wherein claim 15 requires no minimum concentration of DMSO. No additional findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to included dimethyl sulfoxide in addition to or in replacement of acetone as a cosolvent as within the reaction mixture taught by Horst et al.

Response to arguments
Applicant argues:
Applicant respectfully submits that claims 5 and 12 are clear and definite and requests the present 112 rejection be withdrawn. Reconsideration is respectfully requested.

Applicant has not provided any basis for the conclusion that the “claims 5 and 12 are clear and definite” and no arguments addressing the prior grounds of rejection have been presented.

Applicant argues:
Zhang discloses the use of a dielectric barrier discharge cold plasma, but Zhang particularly lacks the teaching directed to using a dielectric barrier discharge cold plasma for an aqueous liquid having an enzyme that is an oxidase, monooxygenase, peroxidase, peroxygenase, or combinations thereof as now recited in amended independent claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Horst et al. is cited for teaching a peroxidase.  Zhang et al. and Sears et al. are cited for teaching that it is known that aqueous media exposed to plasma generates hydrogen peroxide and other reactive species including that such hydrogen peroxide can serve as a substrate for an enzymatic peroxygenase reaction as demonstrated by Sears et al.  An ordinarily skilled artisan at the time of filing would understand that the generation of hydrogen peroxide is not dependent upon the presence or absence of any enzyme in a plasma-treated media.  

Applicant argues:
In addition or in the alternative, Applicant further submits that none of the cited references, alone or in any combination, teaches, discloses, nor suggests the limitation of amended claim 12, i.e. where the aqueous liquid or obtained aqueous liquid comprises at least one auxiliary substance as recited in amended claim 12.
In addition or in the alternative, Applicant further directs the Examiner's attention to new claims 15-16. New claim 15 recites that the solvent is dimethyl sulfoxide. Support for new claim 15 may be found in at least paragraph [0056] of US 2021/0115479, i.e. the US publication of the present Application. New claim 16 further limits the type of plasma device to be a dielectric barrier discharge device.

	Claim 12, as amended, and the new claims are addressed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652